SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 23, 2007 WESTSIDE ENERGY CORPORATION (Exact name of registrant as specified in its Charter) Nevada 0-49837 88-0349241 (State or other jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification Number) 3131 Turtle Creek Blvd., Suite 1300, Dallas, Texas 75219 Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: 214/522-8990 (Former name or former address if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. On August 23, 2007, Westside Energy Corporation (the "Company") issued a press release giving the initial test results of the Company’s Primula South #2H well, as well as the status of certain other Company wells.A copy of this press release is attached to this Form 8-K as Exhibit 99.1.This information is not "filed" pursuant to the Securities Exchange Act and is not incorporated by reference into any Securities Act registration statements.Additionally, the submission of this report on Form 8-K is not an admission as to the materiality of any information in this report that is required to be disclosed solely by Regulation FD.Any information in this report supersedes inconsistent or outdated information contained in earlier Regulation FD disclosures. Item 9.01.Financial Statements and Exhibits. (c)Exhibits. Exhibit NumberExhibit Title 99.1 Press Release of Westside Energy Corporation dated August 23, 2007 entitled "Westside Energy Reports 2.1 MMCF/D Test Rate from Third Hill County Horizontal Well." SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. WESTSIDE ENERGY CORPORATION (Registrant) Date: August 23, 2007 By: /s/ Sean J. Austin Sean J. Austin, Vice President & Chief Financial Officer
